Case 2:19-cv-09074-ES-MAH Document 44 Filed 03/12/20 Page 1 of 1 PageID: 1472



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


      ALI VANDEVAR                          Civil Action No. 2:19-cv-09074-ES-MAH
        Plaintiffs,


          v.

      AMERICAN RENAL ASSOCIATES
                                            60 DAY ORDER ADMINISTRATIVELY
 `    HOLDINGS, INC.
                                            TERMINATING ACTION
        Defendants,



          It having been reported to the Court that the above-
     captioned action has been settled,
          IT IS on this       12   day of     March   , 2020,
          ORDERED that this action and any pending motions are
     hereby administratively terminated; and it is further
          ORDERED that this shall not constitute a dismissal Order
     under the Federal Rules of Civil Procedure; and it is further
         ORDERED that within 60 days after entry of this Order (or
     such additional period authorized by the Court), the parties
     shall file all papers necessary to dismiss this action under
     Federal Rule of Civil Procedure 41 or, if settlement cannot
     be consummated, request that the action be reopened; and it is
     further
           ORDERED    that,   absent   receipt    from   the    parties   of
     dismissal papers or a request to reopen the action within the 60-
     day period, the Court shall dismiss this action, without further
     notice, with prejudice and without costs.


                               s/Esther Salas
                               Esther Salas, U.S.D.J.
